Order entered October 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00440-CV

                        LONNIE CHARLES CHALMERS, Appellant

                                                V.

                    CITY DALLAS POLICE DEPARTMENT, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-14982

                                            ORDER
       We GRANT appellee’s September 30, 2013 second motion for an extension of time to

file a brief. Appellee shall file its brief on or before October 30, 2013. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE